Citation Nr: 0907612	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma, including a claim for service connection for 
bronchitis or bronchial asthma, and, if so, whether the 
Veteran is entitled to service connection for asthma, 
bronchial asthma, or bronchitis.

2.  Whether the Board has jurisdiction to review a claim of 
eligibility to nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother, CJ


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
of the North Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
Veteran's request to reopen the claim for service connection 
for asthma.

In August 2007, the Veteran requested a Videoconference 
hearing before the Board.  The requested hearing was 
conducted by the undersigned Veterans Law Judge in August 
2008.  

At his August 2008 hearing, the Veteran testified that a 
claim of entitlement to nonservice-connected pension benefits 
had been appealed to the Board.  

The claim of entitlement to service connection for asthma, 
also identified as bronchitis or bronchial asthma, on the 
merits, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1999 Board decision which denied service 
connection for asthma is final.

2.  A 2005 private medical opinion that the Veteran's 
lifelong bronchial asthma was permanently aggravated in 
service was not of record when the Board's August 1999 
decision was issued, and the opinion is material, and relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for asthma.

3.  The Veteran's December 2003 attempt to appeal a March 
2002 decision that the Veteran was not eligible for pension 
benefits was not timely following a January 2003 statement of 
the case.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented 
subsequent to the August 1999 Board decision which denied 
entitlement to service connection for asthma, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2008).

2.  The Veteran did not timely perfect an appeal as to the 
issue of entitlement to Chapter 31 vocational benefits to 
become a pilot; thus, the Board has no jurisdiction to 
consider that issue and it is dismissed. 38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for 
asthma, to include bronchitis or bronchial asthma.  He also 
contends that an appeal of a claim of eligibility for pension 
benefits is before the Board.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As the determination to grant the Veteran's request to reopen 
a claim for service connection for asthma is favorable to the 
Veteran's claim, no further discussion of the duty to assist 
the Veteran as to the claim to reopen is required.

The Veteran also asks the Board to review an appeal for 
eligibility for pension benefits.  That claim was not 
certified to the Board, so the question before the Board is 
whether the Board has jurisdiction to review that appeal.  
Because the requirements for the Board's jurisdiction are a 
matter of law, the Board's review of its jurisdiction is 
limited to interpreting the pertinent law and regulations to 
determine whether the Veteran has submitted a timely appeal.  
Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  No further action under the 
VCAA is required before the Board may determine whether it 
has jurisdiction over this issue.  

1.  Analysis of request to reopen

Because the Veteran did not appeal the August 1999 Board 
decision to the Court of Appeals for Veterans Claims (CAVC or 
Court), the unfavorable Board determination became final, 
based on the evidence then of record.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

A final decision may not be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only the evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence has been presented) will be 
evaluated, in the context of the entire record, to determine 
whether new and material evidence has been submitted.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has not been presented, the Board must independently review 
the evidence to determine whether it has jurisdiction.  Id.

In this case, a rating decision which denied service 
connection for asthma was issued in 1990.  Thereafter, a July 
1997 RO denial of a request to reopen the claim was appealed 
to the Board.  At the time of the Board's unfavorable August 
1999 decision, the evidence of record included service 
treatment records, statements from private physicians 
indicating that the Veteran had been treated for asthma for 
many years and that he was unemployable as the result of 
asthma.  

Since that rating decision, voluminous VA and private 
clinical records have been associated with the claims file.  
Included among this voluminous evidence is an August 2005 
private medical statement from JHD, MD.  Dr. D. provides an 
opinion that the Veteran had "lifelong" bronchial asthma 
which was permanently aggravated during his service.  This 
medical opinion must be accepted as credible for purposes of 
determining whether to reopen the claim.  Justus, supra.  

The evidence is material, that is, relevant to an 
unestablished fact, whether the Veteran's asthma was 
aggravated during service.  As such, this clinical evidence 
meets the definition of new and material evidence, and the 
claim is reopened.  

As noted in the Remand appended to this decision, further 
development of the claim is required before the reopened 
claim may be addressed on the merits.

2.  Whether the Board has jurisdiction to review a claim of 
eligibility for pension

The Veteran contends that his claim that he has sufficient 
service to qualify him for eligibility for pension benefits 
is before the Board on appeal.  The RO did not address or 
certify this issue to the Board.  However, as the Veteran 
contends that the issue is before the Board on appeal, the 
Board must address the matter of its jurisdiction to review 
the appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (it is a well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, and that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party at any stage in the 
proceedings, and, once apparent, must be adjudicated). 

The facts related to the appeal are of record.  In March 
2002, the Veteran asserted eligibility for pension benefits.  
That claim was denied in that same month.  In May 2002, the 
Veteran submitted a notice of disagreement (NOD).  In January 
2003, the RO issued a statement of the case (SOC).  In 
December 2003, the Veteran submitted a form requesting appeal 
to the Board (VAF 9).  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  The time allowed for an appeal 
ends one year after the initial denial of the claim is 
issued, or 60 days after the issuance of the SOC, whichever 
is later.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See 
also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board 
has jurisdiction to resolve questions as to its own 
jurisdiction).  

In this case, an SOC was issued in January 2003, and the 60-
day period allowed for timely appeal following that issuance 
ended in March 2003.  The initial denial of the claim was 
issued on March 28, 2002, so the one-year period allowed for 
appeal following that communication ended March 28, 2003.  A 
July 2006 request that the statement be accepted "to reopen 
my previously denied claim to establish service connection 
for bronchitis and asthma" does not state a claim of 
eligibility for pension benefits, nor may such a claim be 
inferred from the July 2006 statement.  No claim for 
nonservice-connected pension is raised by the July 2006 
statement, or any statement during the pendency of this 
appeal.  The Board does not have jurisdiction to adjudicate a 
claim for eligibility for a pension benefit at that time.   


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for bronchial 
asthma, that claim is reopened; the appeal is granted to this 
extent only.

The Board has no jurisdiction to review a claim of 
eligibility for pension benefits, and the claim is dismissed 
as a matter of law.  


REMAND

The August 2005 medical opinion must be accepted as credible, 
and, as such, reopens the claim.  However, the opinion does 
not address the fact that the Veteran's total service was 27 
days in length.  The opinion does not provide a rationale for 
the determination that the pre-existing asthma was aggravated 
permanently in service.  The opinion is not of sufficient 
persuasive value to allow adjudication of the claim without 
further development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of VA's 
duties to notify him and assist him in the 
development of the reopened claim for service 
connection for bronchial asthma.  Provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to 
establishing entitlement to service 
connection, especially records proximate to 
the Veteran's service discharge in 1969, 
including physical examinations for education 
purposes, student health records, employer or 
medical examinations, insurance examination 
reports, and the like.  

2.  Afford the Veteran an opportunity to 
identify or submit any VA or non-VA medical or 
other relevant evidence not yet associated 
with the claims file. 

3.  Afford the Veteran VA examination by a 
specialist in the treatment of asthma and 
allergies.  The claims folders and a copy of 
this Remand must be sent to the examiner for 
review.  The examiner should review the 
service treatment records and other relevant 
documents.  The examiner should summarize the 
Veteran's in-service and post-service medical 
history. 

The examiner is requested to render an opinion 
as to the appropriate current diagnosis for 
the disorder identified by the Veteran as 
asthma, bronchitis, or bronchial asthma.  The 
examiner should then answer the following:  

Is it at least as likely as not (a 50 percent 
for greater likelihood), that the Veteran's 
current asthma disorder, however diagnosed, 
was permanently increased in severity as a 
result of the Veteran's service from February 
1969 to March 1969?  

Each opinion must be supported by a complete 
rationale.  The medical basis for the opinions 
and rationale expressed should be discussed 
for the record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" or 
"at least as likely as not."  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

4.  Upon completion of all requested 
development, the claim on appeal should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative, if he obtains one, should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


